ORIGINAL ACTION AND JOURNAL ENTRY OPINION.
{¶ 1} Trent Wallace, the relator, has filed a complaint for a writ of mandamus. Wallace seeks an order from this court which requires Judge Daniel O. Corrigan, the respondent, to issue findings of fact and conclusions of law with regard to a petition for post-conviction relief that was filed in the underlying action of State v. Wallace, Cuyahoga County Court of Common Pleas Case No. CR-381496. Judge Corrigan has filed a motion for summary judgment which we grant for the following reasons.
 {¶ 2} Attached to the motion for summary judgment is a copy of the findings of fact and conclusions of law that were journalized on April 16, 2003, with regard to Wallace's petition for post-conviction relief. Wallace's request for a writ of mandamus is thus moot. State ex rel.Gantt v. Coleman (1983), 6 Ohio St. 3d 5, 450 N.E.2d 1163; State ex rel.Jerningham v. Cuyahoga County Court of Common Pleas (1996),74 Ohio St. 3d 278, 658 N.E.2d 723. It must also be noted that Wallace has failed to comply with Loc.App.R. 45(B)(1)(a) which provides that a complaint for an extraordinary writ must be supported by an affidavit which specifies the details of the claim. State ex rel. McCool v. AdultParole Authority (Mar. 5, 1998), Cuyahoga App. No. 73487.
 {¶ 3} Accordingly, we grant Judge Corrigan's motion for summary judgment. Costs to Wallace. It is further ordered that the Clerk of the Eighth District Court of Appeals serve notice of this judgment upon all parties as required by Civ.R. 58(B).
Writ Denied.
PATRICIA ANN BLACKMON, P.J., AND JAMES J. SWEENEY, J., CONCUR.